           Case 1:14-cv-09542-VEC Document 185 Filed 09/11/20 Page 1 of 2




   Bruce Paulsen
       Partner
  (212) 574-1533
paulsen@sewkis.com




                                                             September 11, 2020

VIA ECF

Honorable Valerie E. Caproni
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

              Re:    Bonny Gas Transport Limited v. O.W. Bunker Germany GmbH, et al.
                     U.S.D.C., S.D.N.Y., Case No. 14 Civ. 9542 (VEC)

                     NYK Bulk & Project Carriers Ltd v. O.W. Bunker USA Inc., et al.
                     U.S.D.C., S.D.N.Y., Case No. 14 Civ. 10090 (VEC)

                     NYK Trading Corporation v. O.W. Bunker USA Inc., et al.
                     U.S.D.C., S.D.N.Y., Case No. 16 Civ. 6232 (VEC)

Dear Judge Caproni:

                We write on behalf of ING Bank N.V., as Security Agent (“ING”), together with
counsel for the parties to the above-referenced cases, to provide a status update on those cases as
directed by this Court.

               As noted in our August 21, 2020 status update, the parties to Bonny Gas
Transport Limited v. O.W. Bunker Germany GmbH, et al., No. 14 Civ. 9542, have reached an
agreement in principle, and are in the process of finalizing the terms of their agreement. The
parties to NYK Bulk & Project Carriers Ltd v. O.W. Bunker USA Inc., et al., No. 14 Civ. 10090,
and NYK Trading Corporation v. O.W. Bunker USA Inc., et al., No. 16 Civ. 6232, are continuing
to negotiate an amicable resolution to those cases.

              In view of the foregoing, the parties respectfully request a further 20 days, until
October 1, 2020 to report back to the Court with a status update as to next steps.
        Case 1:14-cv-09542-VEC Document 185 Filed 09/11/20 Page 2 of 2

Hon. Valerie E. Caproni
September 11, 2020
Page 2

                                         Respectfully submitted,



                                         Bruce G. Paulsen



Cc: Counsel of Record
